            Case 3:16-cv-05975-RBL-TLF Document 90 Filed 07/14/20 Page 1 of 2



 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        GREGORY TYREE BROWN,                             CASE NO. C16-5975RBL-TLF
 9
                               Plaintiff,                ORDER
10               v.

11      RICHARD L MORGAN,

12                             Defendant.

13

14

15          THIS MATTER is before the Court on its own Motion. In April, the Court adopted the

16   Magistrate Judge’s Report and Recommendation and reluctantly offered Plaintiff Brown the

17   opportunity to file a third amended complaint, over the Defendants’ strenuous objection. It gave

18   him 21days to file such an amended complaint.

19

20

21

22

23

24


     ORDER - 1
           Case 3:16-cv-05975-RBL-TLF Document 90 Filed 07/14/20 Page 2 of 2



 1          He has not done so. For the reasons articulated in the Defendants’ underlying motion and

 2   in their objections to the Magistrate judge’s R&R, Brown’s remaining claims are DISMISSED.

 3          IT IS SO ORDERED.

 4          Dated this 14th day of July, 2020.

 5

 6                                                      A
                                                        Ronald B. Leighton
 7                                                      United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
